Citation Nr: 1732497	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  05-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis for the period prior to July 25, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from August 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This matter was most recently before the Board in June 2016.  

In March 2106, the Veteran testified before the undersigned at a video conference hearing before the undersigned.  A copy of the hearing transcript is of record. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, she is unemployable due to her right knee for the entire appeal period.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rather, the issue must be referred to the Director of Compensation Service for such assessment in the first instance.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  Thereafter, the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  As such, the Board has jurisdiction to adjudicate entitlement to an extraschedular rating in this case.

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is service-connected as follows: right total knee revision with residual scar; left knee total arthroplasty; chondromalacia patella with degenerative joint disease and meniscus tear, right knee; left knee osteoarthritis; right knee residuals scar; left knee painful scar; and left knee scars, status-post diagnostic arthroscopy.  Some of these evaluations have been discontinued and there are multiple temporary total evaluations assigned during the appeal period.  Without consideration of those periods, the Veteran is only entitled to extraschedular TDIU prior to July 2015, as the total rating is less than 70%.  On and after September 1, 2016, the Veteran is entitled to scheduler TDIU as her total rating is 80% and she has at least on disability rated at 40% or higher.  

The Veteran asserts she is unemployable due to her knee disorders as of 2004, when she last worked.  At the March 2016 Board hearing and in several submissions, the Veteran reported that her work experience post-service was in retail sales and management.  At the hearing, she reported that the job entailed 40 to 50 hours a week of standing, walking, bending, lifting and pulling.  In a July 2016 submission, she reported earning 100 dollars per month in her home-based photography business.  She had not worked since 2004 in the retail business, at which she earned approximately $60,000 per year.  

There are multiple opinions of record regarding the Veteran's employability.  In July 2014 VA examination and opinion reports, the examiner found the Veteran was not unemployable although the knee conditions impacted work.  The examiner found the Veteran should avoid prolonged standing and walking and may benefit from avoiding kneeling, squatting, and may benefit from frequent breaks.  

In a June 2015 VA examination report, the examiner found the Veteran was not unemployable because she could do sedentary work and was working as a photographer.  

In an October 2015 VA examination report, the examiner found the Veteran was unable to work for the last 10 years due to her right knee.  

In a September 2016 VA examination report, the examiner found the Veteran was limited to sedentary employment with minimal walking and standing.  The Veteran was unable to squat, kneel, or lift 10 to 15 pounds.  

A March 2017 Administration Decision from the Director of Compensation Service found that the Veteran was not unemployable prior to July 25, 2015.  The Decision contained a review of the evidence and determined that the regular standards adequately compensated the Veteran for her overall disability picture.  The Director found that the October 2015 VA examiner did not provide a supporting rationale for the conclusion that the Veteran was unemployable and thus did not accord the opinion probative value.

Resolving all doubt in favor of the Veteran, the Board finds that the criteria are met for the grant of a TDIU for the entire appeal period (as of the date the Veteran stopped employment).  The October 2015 VA examiner found the Veteran was unemployable because she had been unable to work for 10 years due to her right knee disability.  This conclusion was based upon a thorough clinical evaluation of the Veteran.  Although other VA opinions were that the Veteran was employable because she was physically capable of sedentary employment, those opinions actually lend support to the October 2015 VA examiner's conclusion because each one ignored the Veteran's work history and qualifications that essentially ruled out sedentary employment.  As the Veteran testified at the hearing, her work experience in retail required walking, lifting, and other non-sedentary activities.  Although she has been working as a photographer the past few years, the earnings are merely marginal employment and do not preclude the assignment of a TDIU.  Accordingly, entitlement to TDIU based on the Veteran's right knee is warranted. 


ORDER

Entitlement to TDIU is warranted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


